DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 8A includes an element labeled as 1[image of pages?]. It appears that a character could not be found. It is entirely unclear what this represents. This issue is also found in figure 8B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain numerous grammatical inconsistencies and changes of tense; for example, the first several clauses in claim 1 describe actual physical characteristics of a device but then concludes with recitation of an active task being performed (“the sliding element and the locking element interact indirectly or directly with one another such that, in an injection state in which the cannula is introduced transcutaneously into the patient, the locking element for the ejection element releases in order to automatically start an ejection operation.”). As the claims are ostensibly drawn to devices, they should not be defined by the active performance of tasks. 
Claim 13 lacks an opening “The”; for the purposes of examination it will be treated as though referring to “The injector…”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (US 2018/0235520).
Regarding claim 1, Rao discloses an injector for transcutaneously introducing a sensor into a patient, the injector comprising: a cannula (element 2502), a base element (element 704), a sliding element arranged displaceably on the base element adapted for transcutaneously introducing the cannula into the patient in an injection direction (element 2710), an ejection element configured to automatically pull the cannula out of the patient counter to the injection direction in an ejection operation (element 1104), a locking element for the ejection element that, in a delivery state, locks the ejection element in an energy-charged state (paragraphs [0123], [0126]-[0128]), and the sliding element and the locking element interact indirectly or directly with one another such that, in an injection state in which the cannula is introduced transcutaneously into the patient, the locking element for the ejection 
Regarding claim 2, Rao further discloses that the cannula is arranged in a distal end region on a “cannula upper part” of the injector, the “cannula upper part” is arranged on the base element so as to be displaceable in the injection direction, and the ejection element is configured to interact with the cannula upper part such that the “cannula upper part” is displaceable counter to the injection direction by the ejection element (paragraphs [0126]-[0128]).  
Regarding claim 3, Rao further discloses that the locking element is configured to be fixable on the base element in a “fixing position” (any stationary position is a “fixing position”), and is displaceable on the base element counter to the injection direction in an ejection position (figures 12A-12D).  
Regarding claim 4, Rao further discloses that the locking element is arranged on the base element so as to be rotatable, and is configured to be transferable from the fixing position into the ejection position by rotation of the locking element (paragraphs [0130]-[0132]).  
Regarding claim 5, Rao further discloses that the locking element is arranged between the ejection element and the “cannula upper part” such that a force is transmittable in the ejection direction to the “cannula upper part” via the locking element by the ejection element (paragraphs [0126]-[0128]; figures 12A-12D).  
Regarding claim 6, Rao further discloses that the ejection element comprises an ejection spring (element 1104).  

Regarding claim 8, Rao further discloses that the “cannula upper part” has a central element on which the cannula is arranged and has at least one guide extension, and the base element has at least one guide wall with a guide slot for the guide extension of the cannula upper part, configured for guiding the cannula upper part in the injection direction (paragraphs [0083], [0105]).  
Regarding claim 9, Rao further discloses that the guide extension penetrates the guide wall of the base element, and the sliding element is configured to engage on the guide extension on that side of the guide wall which faces away from the central element of the cannula upper part (paragraph [0105]).  
Regarding claim 10, Rao further discloses that at least one of the base element or the sliding element have at least one bevel which is arranged such that,20 5536376-1LBP-PT348(30628-P-US)during the injection operation, rotation of the sliding element relative to the base element takes place in a proximal end region when the sliding element is displaced in the injection direction (paragraph [0130], [0131]).  
Regarding claim 11, Rao further discloses that the sliding element and the locking element have corresponding contact surfaces which are arranged such that, by rotation of the sliding element, the ejection element is released from a fixing position (paragraph [0130], [0131]).  
Regarding claim 12, Rao further discloses that the locking element has an extension and the sliding element has a corresponding guide surface (paragraphs [0130]-[0132]).  

Regarding claim 14, Rao further discloses that the cannula is arranged in a “distal end region” on a “cannula upper part” of the injector, the “cannula upper part” is arranged on the base element so as to be displaceable in the injection direction, the ejection element is configured to interact with the “cannula upper part” such that the “cannula upper part” is displaceable counter to the injection direction by the ejection element, and the sliding element has guide slots for the guide extension of the “cannula upper part”, said guide slots being arranged in such a manner that, after rotation of the sliding element in the proximal end region, the “cannula upper part” is displaceable counter to the injection direction (paragraphs [0130]-[0132]).  
Regarding claim 15, Rao further discloses that a bevel is formed on the sliding element at a proximal end of the guide slots (paragraphs [0130]-[0132]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Pace (US 2013/0150691).
Rao does not disclose the injector further including a counterforce spring between the base element and sliding element; Pace teaches an injector for transcutaneously introducing a sensor into a patient comprising a cannula (element 1102), a base element (element 318)), and a sliding element arranged displaceably in the base element (element 408) that is adapted for transcutaneously introducing the cannula into the patient in an injection direction (figures 11A-E),wherein the injector has a counterforce spring which is arranged between the base element and the sliding element that acts counter to a displacement of the sliding element in the injection direction (paragraph [0089]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Rao with a counterforce spring, as taught by Pace, in order to assist in preventing accidental actuation of insertion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0040245 to Garcia De Castro Andrews, which discloses a similar inserter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/            Examiner, Art Unit 3791                                                                                                                                                                                            	/CHRISTIAN JANG/            Primary Examiner, Art Unit 3791